IN THE SUPREME COURT OF IOWA
                          No. 129 / 07-0823

                         Filed March 14, 2008

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

JAMES WILLIAM RAMEY,

      Respondent.


      On review of the report of the Grievance Commission.



      The Iowa Supreme Court Grievance Commission recommends a

revocation of Ramey’s license.        A public reprimand is imposed.

RESPONDENT REPRIMANDED.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

complainant.



      No appearance for respondent.
                                            2

HECHT, Justice.

       The Iowa Supreme Court Grievance Commission has recommended

revocation of attorney James Ramey’s license to practice law in Iowa for

violations of the Iowa Code of Professional Responsibility for Lawyers.1

Although we agree with the commission’s finding that Ramey’s conduct

violated several ethical rules, we conclude the appropriate sanction in this

case is a public reprimand.

       I.     Factual and Procedural Background.

       This case represents the fourth charge of ethics violations against

James W. Ramey in the past twenty years. In 1988 we suspended Ramey

for six months for failing to timely file tax returns in three years, for making

a false statement on a client security questionnaire that one of those

returns had been filed, and for failing to respond to the inquiries of the

commission. See Comm. on Prof’l Ethics & Conduct v. Ramey, 424 N.W.2d
435 (Iowa 1988) (Ramey I). We also suspended Ramey’s license for three

months in 1994 for making a false statement to the court and failing to

disclose exculpatory evidence during the prosecution of a criminal case.

See Comm. on Prof’l Ethics & Conduct v. Ramey, 512 N.W.2d 569 (Iowa 1994)

(Ramey II).

       We most recently suspended Ramey’s license in January 2002. Iowa

Supreme Ct. Disciplinary Bd. of Prof’l Ethics & Conduct v. Ramey, 639 N.W.2d
243 (Iowa 2002) (Ramey III). That case stemmed from a complaint filed by

Ramey’s former client, Ms. Edna Downard. In July 2000 Ms. Downard

hired Ramey to represent her and her sisters regarding their brother’s

estate, and gave him a $1000 retainer. Id. at 244. Downard had one


       1The  conduct alleged in this case against Ramey occurred in 2001. Accordingly, the
violations found by the commission are based on the disciplinary rules of the Code of
Professional Responsibility in force in 2001.
                                         3

additional conversation with Ramey, but thereafter never heard from Ramey

again. Ramey did not return the $1000 retainer and did not provide an

accounting for the services, if any, he provided. Id. We found Ramey’s

conduct violated numerous ethical rules and suspended his license for

three years.    Id. at 246.    He has not sought reinstatement during his

present suspension.2

       The two complaints against Ramey in this case were originally filed

with the grievance commission in May 2003, but arise from matters

undertaken by him in the summer of 2000 when he committed the ethical

violations in connection with the Downard case. Pursuant to Iowa Court

Rule 34.5, the Iowa Supreme Court Attorney Disciplinary Board notified

Ramey of the first of these two complaints in June 2001. Ramey did not

respond to the notification. The board could not locate Ramey to issue a

rule 34.5 notification for the second complaint, but it subsequently filed a

two-count complaint with the grievance commission which listed both

charges. Because the board was unable to personally serve Ramey with

notice of the complaint filed with the grievance commission, notice was

served on an assistant clerk of the Iowa Supreme Court on January 30,

2007. See Iowa Ct. R. 36.6(3) (“If service cannot be obtained pursuant to

rule 36.6(2) [providing for personal service], the clerk of the grievance

commission may serve notice of the complaint on the clerk of the supreme

court who is appointed to receive service on behalf of lawyers subject to

Iowa’s disciplinary authority. . . . Service on the clerk of the supreme court

is deemed to be completed service of the notice on the respondent.”).

Ramey did not file an answer to the complaint and failed to appear at the


       2As a consequence of Ramey’s failure to demonstrate compliance with continuing
legal education requirements, his license to practice law has been suspended since
November 10, 2000.
                                      4

disciplinary hearing in April 2007, at which the commission received the

board’s uncontroverted evidence. The following statement of facts is based

upon the complaint and the testimony of the board’s witnesses at the

disciplinary hearing.

      A.     Haberthur Dissolution. In 1998, Randy Haberthur, who had

recently separated from his wife, asked Ramey to calculate the child

support he should pay his wife during the separation. Ramey completed

the work without incident. In June 2000, Haberthur paid Ramey $430 as a

retainer for representing Haberthur in a dissolution of marriage action. In

December of that year, Ramey informed Haberthur that the divorce had

been completed, and provided him with a dissolution decree purportedly

entered on December 20, 2000.        The decree bore a case number and

purported to have been filed in the Polk County District Court. Ramey did

not disclose to Haberthur that his license had been suspended in November

2000 for failure to comply with continuing legal education requirements.

      Haberthur became suspicious of the decree’s validity. When he went

to the clerk’s office to inquire, Haberthur learned no petition for dissolution

had ever been filed, much less a decree. Haberthur retained other counsel

and his dissolution was completed in July 2001. Ramey did not return the

$430 retainer to Haberthur.

      B.     Hethershaw Real Estate Matter. Ramey was consulted in

July 2000 by Charles Hethershaw about the marketability of his title to

certain Alabama real estate inherited by Hethershaw. Hethershaw gave

Ramey a file containing documents including Hethershaw’s grandfather’s

1899 deed to the land.

      About one month after delivering the file to Ramey, Hethershaw

attempted to contact Ramey to inquire about the status of the matter.
                                          5

Ramey did not respond to Hethershaw’s calls or correspondence requesting

information about the matter. After approximately two to three months

without communication from Ramey despite repeated inquiries, Hethershaw

drove to Ramey’s office and found it closed and locked. Hethershaw made

no payment to Ramey, and had no further communication with him. The

board subsequently retrieved at least part of Hethershaw’s file from Ramey’s

vacated law office in Des Moines.3 Ramey did not notify Hethershaw that

his license to practice law was suspended in November 2000.

      C.       Commission’s Findings. Ramey’s failure to respond to the

complaints filed with the commission resulted in an admission of the

allegations. Iowa Ct. R. 36.7. Based on the uncontroverted evidence at the

hearing, the commission found Ramey violated DR 1–102(A)(4) (a lawyer

shall not engage in conduct involving dishonesty, fraud, deceit or

misrepresentation), DR 1–102(A)(5) (a lawyer shall not engage in conduct

that is prejudicial to the administration of justice and shall respond to the

board’s notices), DR 1–102(A)(6) (a lawyer shall not engage in conduct that

adversely reflects on the fitness to practice law), DR 6–101(A)(3) (a lawyer

shall not neglect a client’s legal matter), DR 7–101(A)(1) (a lawyer shall not

intentionally fail to seek the lawful objectives of the client), DR 7–101(A)(2)

(a lawyer shall not intentionally fail to carry out a contract of employment),

DR 7–101(A)(3) (a lawyer shall not intentionally damage a client during the

course of the professional relationship), DR 9–102(B)(3) (a lawyer shall

maintain complete records of all funds, securities, and other properties of a

client coming into the possession of the lawyer and render appropriate

accounts to the client regarding them), and DR 9–102(B)(4) (a lawyer shall

promptly pay or deliver to the client as requested by a client the funds,


      3The   deed was not among the papers retrieved from Ramey’s abandoned office.
                                      6

securities, or other properties in the possession of the lawyer which the

client is entitled to receive). The board found “nothing in the record to

indicate that [Ramey] has acknowledged his mistakes and would practice

law as required by the disciplinary rules in the future.” Given his history of

disciplinary proceedings, the commission recommended that Ramey’s

license to practice law in the State of Iowa be revoked.

      II.     Standard of Review.

      When an attorney fails to appeal the commission’s recommendation,

we review de novo the record made before the commission. Iowa Ct. R.

35.10(1); Comm. on Prof’l Ethics & Conduct v. Peterson, 524 N.W.2d 176, 178

(Iowa 1994). While we give respectful consideration to the commission’s

findings and recommendations, we are not bound by them. Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Lemanski, 606 N.W.2d 11, 13 (Iowa

2000). The board must prove misconduct by a convincing preponderance of

the evidence. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Moorman, 729
N.W.2d 801, 803 (Iowa 2007).

      III.    Findings.

      Upon our de novo review, we find the record supports the

commission’s findings by a convincing preponderance of the evidence and

we conclude Ramey violated numerous ethical rules.

      A.      Neglect. DR 6–101(A)(3) states that attorneys shall not neglect

clients’ legal matters. “The rule requires an attorney to attend to matters

entrusted to his care and to do so in a reasonably timely manner.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 730 N.W.2d 202, 205 (Iowa

2007).      In abandoning Haberthur’s and Hethershaw’s cases without

communication to the clients, Ramey neglected the interests of his clients,

and violated DR 6–101(A)(3). Iowa Supreme Ct. Att’y Disciplinary Bd. v.
                                      7

Kirlin, 741 N.W.2d 813, 817 (Iowa 2007) (“Professional neglect involves

indifference and a consistent failure to perform those obligations that a

lawyer has assumed, or a conscious disregard for the responsibilities a

lawyer owes to a client.” (Internal quotation omitted)).

      B.    Intentional Failure to Carry Out Contract of Employment,

Failure to Seek the Client’s Lawful Objectives, and Intentionally

Damaging the Client. Ramey’s intentional abandonment of the Haberthur

and Hethershaw cases without communication to either client constituted

violations of DR 7–101(A)(1)–(3). Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Gottschalk, 729 N.W.2d 812, 818–19 (Iowa 2007).

      C.    Dishonesty, Fraud, Deceit, and Misrepresentation. DR 1–

102(A)(4) prohibits lawyers from “engag[ing] in conduct involving

dishonesty, fraud, deceit, or misrepresentation.” Ramey’s representation to

Haberthur that his divorce was completed and his creation of a counterfeit

dissolution decree violated DR 1–102(A)(4).      Comm. on Prof’l Ethics &

Conduct v. Wilson, 290 N.W.2d 17, 23 (Iowa 1980) (forging judge’s signature

to a divorce decree and deceiving a client are violations of DR 1-102(A)(4)).

      D.    Prejudice to the Administration of Justice; Fitness to

Practice Law.     The fraud perpetrated by Ramey on Haberthur was

prejudicial to the administration of justice, in violation of DR 1–102(A)(5),

because Haberthur was forced to independently uncover Ramey’s deception

and obtain different counsel to obtain the dissolution.         Haberthur’s

dissolution was delayed over six months as a result of Ramey’s deceitful act.

Moreover, at the time he presented Haberthur with the forged decree,

Ramey had been suspended from the practice of law—information he failed

to provide to Haberthur. This conduct also adversely reflects on Ramey’s

fitness to practice law, a violation of DR 1–102(A)(6).
                                      8

      Additionally, Ramey’s failure to complete the Hethershaw matter and

return the client’s file upon request constitutes a violation of DR 1–102(A)(5)

and (6), because Hethershaw was delayed in the realization of his legal

objectives. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kennedy, 684
N.W.2d 256, 260 (Iowa 2004) (failure to initiate appropriate legal

proceedings adversely reflects on fitness to practice law and prejudices the

administration of justice).

      E.     Failure to Account. DR 9–102(B) requires attorneys to:

      ...

      (3) Maintain complete records of all funds, securities, and
      other properties of a client coming into the possession of the
      lawyer and render appropriate accounts to the client regarding
      them.

      (4) Promptly pay or deliver to the client as requested by a
      client the funds, securities, or other properties in the
      possession of the lawyer which the client is entitled to receive.

Ramey’s failure to return Haberthur’s retainer or provide an account of

services rendered in the dissolution matter constituted a violation of DR 9–

102(B)(3) and (4). Ramey’s failure to maintain and return Hethershaw’s file

when requested resulted in a violation of the same disciplinary rules. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d 437, 442 (Iowa

2007).

      F.     Failure to Respond to Board Inquiries. Finally, Ramey’s

failures to respond to the board’s inquiries constitute independent

violations of DR 1–102(A)(5) and (6). Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Kallsen, 670 N.W.2d 161, 167 (Iowa 2003).

      IV.    Discipline.

      Having found Ramey violated several provisions of the Code of

Professional Responsibility in existence at the time of the infractions, we
                                     9

must consider whether to impose the commission’s recommended sanction

of revocation. The appropriate sanction in any disciplinary case must be

based on the particular facts and circumstances of the case. Ramey III, 639
N.W.2d at 245. Ramey’s conduct in connection with the Haberthur and

Hethershaw matters occurred contemporaneously with the conduct which

formed the basis for our conclusion in 2002 that Ramey’s license should be

suspended with no possibility of reinstatement for three years. When the

misconduct forming the basis for a current disciplinary charge antedates or

is contemporaneous with conduct for which a previous suspension was

issued, we must determine whether we would have imposed a greater

suspension in the prior case had we been aware of the information now

before the court. See Moorman, 729 N.W.2d at 805–06; Comm. on Prof’l

Ethics & Conduct v. Clauss, 468 N.W.2d 213, 215 (Iowa 1991). Where the

attorney’s conduct in both cases is “similar and demonstrates the same

pattern of conduct,” a public reprimand may be more appropriate than

additional punishment. Moorman, 729 N.W.2d at 806.

      Ramey’s conduct in this case is similar in nature to that which was

alleged against him in Ramey III, and appears to be part of a pattern of

conduct in which Ramey abandoned his practice without informing clients

or returning their files and previously advanced funds. It is unlikely we

would have imposed a more severe penalty in Ramey III had the Haberthur

and Hethershaw complaints and violations been considered.            As in

Moorman, because Ramey’s license is presently under suspension and he

will be required to satisfy numerous conditions if he should apply for

reinstatement, a more severe penalty will not serve to protect the public or

deter future misconduct. Moorman, 729 N.W.2d at 806; see Bd. of Prof’l

Ethics & Conduct v. Scieszinski, 599 N.W.2d 472, 474 (Iowa 1999) (“The
                                    10

canons of ethics are not primarily intended to mete out abstract justice to

wayward attorneys, but rather are chiefly intended to provide protection to

the public.”).

      Accordingly, James William Ramey is hereby publicly reprimanded for

misconduct in connection with the Haberthur and Hethershaw matters. In

addition to the conditions prescribed in Ramey III, Ramey shall (1) pay $430

to Haberthur, and (2) return to Hethershaw any of his documents in

Ramey’s possession prior to filing any application for reinstatement. Costs

of this action are assessed to Ramey pursuant to Iowa Court Rule 35.25.

      ATTORNEY REPRIMANDED.

      All justices concur except Appel, J., who takes no part.